DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/22 has been entered.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claim(s) 1, 7, 8, 13, 19-21, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 297 03 647 to Katerla Beate.
	Regarding claim 1, Beate ‘647 discloses a device for attaching items to a surface, the device comprising: one or more attachment devices 52/62 for attaching the device to the surface; one or more pressure components 36 connected to the attachment device and biased toward the surface, the pressure component 36 configured with at least one upturned lip 122, a bottom surface of the upturned lip 122 being in contact with the surface 4 (Fig. 2b); the one or more pressure components 36 configured to receive an item between the upturned lip 122 and the surface (Fig. 2b), the pressure of the biased pressure component sufficient to hold the item 1.
	Regarding claim 7, Beate ‘647 discloses wherein the one or more attachment devices comprises a fastener selected from the group consisting of a tack, thumbtack, pushpin, nail, screw, bolt, and rivet 52.
	Regarding claim 8, Beate ‘647 discloses further comprising one or more holes or apertures 13 configured to receive the one or more fasteners 52.
	Regarding claim 13, Beate ‘647 discloses wherein the one or more pressure components 36 are held a first distance away from the surface 4 and the upturned lip 122 has a depth greater than the first distance, thereby resulting in pressure being exerted by the bottom surface of the lip 122 on the surface 4.
	Regarding claim 19, Beate ‘647 discloses wherein the device is configured in an aesthetically pleasing manner.
	Regarding claim 20, Beate ‘647 discloses device for attaching items 1 to a surface 4, the device comprising: one or more attachment devices 52 configured for attachment to the surface; one or more pressure components 36 biased toward the surface and configured with at least one upturned lip 122; one or more attachment cores 13 configured to receive the attachment device 52 and attach or fasten to the one or more pressure components 36.
	Regarding claim 21, Beate ‘647 discloses wherein the attachment device 52 is selected from the group consisting of an adhesive, adhesive tape, foam adhesive tape, putty, adhesive putty, screws, nails, tacks, thumbtacks, pushpins, bolts, rivets, magnets, hooks, hook-and-loop devices, and suction cups.
	Regarding claim 23, Beate ‘647 discloses further comprising one or more plates 62 wherein the one or more pressure components 36 are biased towards the plates 62 (pressure component 36 is snapped onto the support 62 and pushed parallel to the wall surface).
	Regarding claim 24, Beate ‘647 discloses wherein the device is configured to hold items 1 in a substantially non-coplanar arrangement with the surface 4 (Fig. 2b).


	Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0107378 to Johnson.
	Regarding claim 14, Johnson ‘378 discloses a device for attaching items to a surface, the device comprising: one or more attachment devices 210 for attaching the device to the surface; one or more pressure components 130 connected to the attachment device and biased toward the surface, the pressure component configured with at least one upturned lip 160; a bottom plate 110, positioned proximate to the one or more pressure components 130 such that a bottom surface of the upturned lip 160 is in contact with the bottom plate 110; the one or more pressure components 130 configured to receive an item between the upturned lip 160 and the bottom plate 110, the pressure of the biased pressure component sufficient to hold the item (figs 1 and 6).	
	Regarding claim 15, Johnson ‘378 discloses wherein the one or more pressure components 130 are biased toward the plate 110.
	Regarding claim 16, Johnson ‘378 discloses wherein the one or more pressure components 130 are held a first distance away from the plate 110 and the upturned lip 160 has a depth greater than the first distance, thereby resulting in pressure being exerted by the bottom surface of the lip 160 on the plate 110.
	Regarding claim 17, Johnson ‘378 discloses wherein the plate 110 is biased toward the one or more pressure components 130.  Noting the hinge 150 and material allows from movement between the parts.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 297 03 647 to Katerla Beate.
	Regarding claim 2, Beate ‘647 discloses wherein attachment devices could comprise adhesive (para 0003 of the translation provided by applicant). To include adhesive in the bore 13 lieu of the screw would be an obvious modification and well known and supported in the art. Noting that suction cups, screws, tacks, magnets, putty and adhesives are functional equivalents in the supports arts for supporting items relative to surfaces. Applicant’s specification (para 006) and claims (see claim 21 for example) supports the examiner’s assertion of equivalence. It would have been obvious to one of ordinary skill in the art to modify the attachment device of Beate ‘647 with an adhesive in order to securely support an item relative to a surface.
	Regarding claim 3, Beate ‘647 could disclose further comprising a rib on a bottom surface of the device (bottom of aperture 13 would support adhesive or putty and similar to what applicant considers a rib as shown in Fig. 13ab of applicant’s specification), the rib could be configured to receive an adhesive or adhesive putty. The examiner suggests replacing the screw of Beate ‘647 with an equivalent adhesive which would be inserted in the bottom of aperture 13. See above motivation.
	Regarding claim 4, Beate ‘647 could disclose wherein an area within the one or more attachment devices 52/62 comprises a texture that could provide increased surface area for the adhesive or adhesive putty in order to support the item relative to a surface by replacing the screw with a functionally equivalent adhesive at a bottom surface of the bore which has a texture. See above motivation.

	Claims 5, 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 297 03 647 to Katerla Beate in view of US 3,827,020 to Okamoto.
	Regarding claims 5 and 6, Beate ‘647 discloses an attachment device for supporting an item relative to a surface. Okamoto ‘020 discloses wherein the one or more attachment devices 1 comprises a magnetic device 2 received in a rib on the bottom surface of the device 1 (Fig. 3) in order to support an item relative to a surface.
	Suction cups, screws, tacks, magnets, putty and adhesives are functional equivalents in the supports arts for supporting items relative to surfaces. Applicant’s specification (para 006) and claims (see claim 21 for example) supports the examiner’s assertion of equivalence. It would have been obvious to one of ordinary skill in the art to modify the attachment device screw 52 of Beate ‘647 with the magnet of Okamoto ‘020 in order to removably and securely support an item relative to a surface.
	Regarding claim 18, Beate ‘647 could disclose wherein the device comprises designs or markings identifying a provider of goods or services. Okamoto ‘020 teaches using a suitable pictorial design and the like to an outer surface of the attachment device to make it more attractive and such attractive designs may be various configurations. The examiner submits that such personalization could be to identify goods and services. It would have been obvious to one of ordinary skill in the art to modify the attachment device of Beate ‘647 with an attractive design as taught by Okamoto ‘020 in order to identify services and goods.

	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 297 03 647 to Katerla Beate in view of US 5,133,524 to Liu.
	Regarding claims 9 and 10, Beate ‘647 teaches an attachment device for supporting an item relative to a surface. Liu ‘524 also teaches an attachment device A for supporting an item P relative to a surface. 
	Liu ‘524 teaches using a suction cup B received in an aperture for support an item relative to a surface. 
	It would have been obvious to modify the attachment device of Beate ‘647 with a suction cup as taught in Liu ‘524 in order to releasably and easily securely support an item relative to a surface. Noting that suction cups, screws, tacks, magnets, putty and adhesives are functional equivalents in the supports arts for supporting items relative to surfaces. Applicant’s specification (para 006) and claims (see claim 21 for example) supports the examiner’s assertion of equivalence.

Response to Arguments
	Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive. Applicant argues that Beate does not disclose one or more pressure components biased toward the surface.  Applicant suggests that the legs are deformed by the insertion of posters/paper - but are not biased towards the surface.
	The examiner agrees that the legs are deformed by insertion of the posters/paper, but disagrees that the ends 121/122 are not biased towards the surface.  Beate teaches that “[i]n order to achieve a sufficient contact pressure of the legs [121/122] against the wall, at least the frame element [36] or the frame support [62] element is made of an elastic material.” page 2 of translation provided by applicant
	The examiner submits that maintaining contact pressure of the legs 121/122 of frame element 36 against the wall is the same as the ends of legs 121/122 being biased towards a surface.
	Further, Beate teaches a force-fit connection between the wall or surface 4 and the frame support element 62.  Noting that the one or more pressure components 121/122 (ends of legs 121/122 or frame element 36) are sandwiched between the frame support element 62 and the wall or surface.  Therefore, there is also a force exerted on pressure components 121/122, i.e., the one or more pressure components are biased towards the surface.
	Applicant also argues that Beate does not disclose an upturned lip.  The examiner has annotated fig 2a below for applicant’s convenience.  Further noting that “upturned is a relative term.

    PNG
    media_image1.png
    278
    492
    media_image1.png
    Greyscale


	However, the annotated figure should clarify which feature the examiner is considering to read on applicant’s claimed upturned lip with a bottom surface that contacts the surface.  This rejection is maintained.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any of the prior art could be used in subsequent office action rejections.  The list of supports is as follows: US 7963010 B2; US 6453518 B1; US 4899974 A; US 20100088863 A1; US 20070209265; and US 20040045137 A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MONICA E MILLNER/Primary Examiner, Art Unit 3632